Exhibit 10.4

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
the 28th day of August, 2009, by and among ALLIED CAPITAL CORPORATION, a
Maryland corporation (the “Borrower”), A.C. CORPORATION, a Delaware corporation,
ALLIED CAPITAL HOLDINGS LLC, a Delaware limited liability company, ALLIED
CAPITAL REIT, INC., a Maryland corporation, ACGP I, LLC, a Delaware limited
liability company, ACKB LLC, a Delaware limited liability company, ACSM, LLC, a
Delaware limited liability company, AC FINANCE LLC, a Delaware limited liability
company, A.C. MANAGEMENT SERVICES, LLC, a Delaware limited liability company,
ALLIED CAPITAL PROPERTY LLC, a Delaware limited liability company, AMP ADMIN
LLC, a Delaware limited liability company and ALLIED ASSET HOLDINGS, LLC, a
Delaware limited liability company (collectively, the “Guarantors” and together
with the Borrower, the “Allied Entities”).

WHEREAS, the Borrower has entered into a certain Amended, Restated and
Consolidated Note Agreement dated as of August 28, 2009 (as the same may be
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), with the noteholders party to such Note Agreement;

WHEREAS, the Borrower has entered into that certain Amended and Restated Credit
Agreement dated as of August 28, 2009 (as the same may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), with Bank
of America, N.A., as a lender and as administrative agent, and the other lenders
party thereto from time to time;

WHEREAS, pursuant to the terms of those certain Continuing Guaranty Agreements,
each dated as of August   , 2009 (the “Guarantees”), the Guarantors agreed to
guarantee the payment and performance of the Borrower’s obligations under the
Note Agreement and Credit Agreement, which Guarantees are secured by the assets
of each Guarantor (other than Allied Asset Holdings, LLC) pursuant to that
certain Pledge, Assignment and Security Agreement dated as of August 28, 2009
(as the same may be amended, modified, supplemented or restated from time to
time, the “Security Agreement”);

WHEREAS, pursuant to and subject to the terms and conditions of that certain
Intercreditor and Collateral Agency Agreement dated as of August 28, 2009 (as
the same may be amended, modified, supplemented or restated from time to time,
the “Intercreditor Agreement”), U.S. Bank, National Association (the “Collateral
Agent”) was appointed as collateral agent to act as agent for the benefit of the
Secured Parties (as defined in the Intercreditor Agreement); and

WHEREAS, in connection with the execution and delivery of the Note Agreement,
the Credit Agreement and the Guarantees, the Borrower and the Guarantors desire
to confirm their understanding regarding each of their contribution rights and
obligations in connection with the satisfaction of obligations under the Credit
Agreement, the Note Agreement, the Guarantees and/or the Security Agreement.

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Intercreditor Agreement.

2. Right of Contribution. The Borrower and Guarantors acknowledge and agree
that, on and after the date hereof, each Guarantor shall be entitled to
contribution from the Borrower and/or each other Guarantor to the extent that
such Guarantor repays, or its assets are applied to satisfy, any Senior Secured
Obligations in an amount in excess of the sum of (a)  such Guarantor’s actual
borrowings under the Note Agreement and/or the Credit Agreement, and (b) accrued
interest, attorneys’ fees and charges allocable to such borrowings. Any
Guarantor (herein the “Demanding Party”) electing to seek contribution from all
or any of the Borrower and/or another Guarantor (herein the “Contributing
Party(s)”) pursuant to this Section 2 shall provide written demand therefor to
such Contributing Party(s), a copy of which demand shall be simultaneously
provided to the Collateral Agent. Such demand shall set forth (i) the amount of
the Senior Secured Obligations repaid by the Demanding Party, (ii) the amount of
such Senior Secured Obligations allocable to the Demanding Party, (iii) the
contribution amount due from the Contributing Party pursuant to this Section 2,
and (iv) the date on which such contribution amount is due and payable from the
Contributing Party, which date shall be not less than thirty (30) days from the
date of such demand. Any Contributing Party making a contribution payment
pursuant to this Section 2 shall provide written notice of such payment to the
Collateral Agent and each of the other parties hereto at least one (1) Business
Day prior to making such payment.

3. Additional Actions and Documents. Each of the parties hereto hereby agrees to
take or cause to be taken such further actions, to execute, deliver and file or
cause to be executed, delivered and filed such further documents and instruments
as may be necessary in order to fully effectuate the purposes, terms and
conditions of this Agreement.

4. Amendment. This Agreement shall not be amended, altered or modified except by
an instrument in writing duly executed by the parties hereto and the Collateral
Agent.

5. Assignment. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto and the Collateral
Agent.

6. Limitation on Benefits of this Agreement. It is the explicit intention of the
parties hereto that no person or entity other than the parties hereto is or
shall be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto. The covenants, undertakings and agreements
set forth in this Agreement shall be solely for the benefit of the parties
hereto (or their respective successors and assigns as permitted hereunder),
except that no modification or amendment of this Agreement shall be effective
without the prior written consent of the Collateral Agent, and the Collateral
Agent shall be a beneficiary hereunder and under any such modification or
amendment.

7. Counterparts. To facilitate execution, this Agreement may be executed by
facsimile or pdf and in as many counterparts as may be required. It shall not be
necessary that the signature of or on behalf of each party appears on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party appears on one or more counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this Agreement to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of all of the
parties. Each party hereto agrees to be bound by its facsimile or pdf signature.

8. Notices. All notices or other notifications given or made pursuant to this
Agreement shall be made in accordance with the terms of the Intercreditor
Agreement.

9. No Limitation of Rights. Nothing in this Agreement shall be deemed to limit
or otherwise impair the rights of contribution or recovery by any Guarantor from
the Borrower or any other Guarantor provided under common law.

10. Term and Termination. This Agreement shall remain in full force and effect
for so long as any Senior Secured Obligations shall remain outstanding. This
Agreement shall automatically terminate without further action by any party
hereto upon full and complete satisfaction of the Senior Secured Obligations.

11. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein.

12. Joinder of New Guarantor. Any future Guarantor which is joined as a
“Guarantor” party to the Guarantees shall execute and deliver to the Collateral
Agent a joinder agreement pursuant to which such new “Guarantor” shall join in
and become a party to this Agreement and agree to comply with and be bound by
the terms and conditions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

BORROWER:

ALLIED CAPITAL CORPORATION., a

Maryland corporation

     
By:
  /s/ Penni F. Roll
 
   
Name:
Title:
  Penni F. Roll
Chief Financial Officer

GUARANTORS:

A.C. CORPORATION, a Delaware corporation

     
By:
  /s/ Penni F. Roll
 
   
Name:
Title:
  Penni F. Roll
Chief Financial Officer



    ALLIED CAPITAL HOLDINGS LLC, a Delaware

limited liability company

By: Allied Capital Corporation, its sole member

By: /s/ Penni F. Roll
Name: Penni F. Roll
Title: Chief Financial Officer


1

ALLIED CAPITAL REIT, INC., a Maryland

Corporation

     
By:
  /s/ Penni F. Roll
 
   
Name:
Title:
  Penni F. Roll
Chief Financial Officer

ACGP I, LLC, a Delaware limited liability company

      By:  
A.C. Corporation, its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

ACKB LLC, a Delaware limited liability company

      By:  
A.C. Corporation, its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

ACSM, LLC, a Delaware limited liability company

      By:  
A.C. Corporation, its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

AC FINANCE LLC, a Delaware limited liability

company

      By:  
A.C. Corporation, its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

2

A.C. MANAGEMENT SERVICES, LLC, a

Delaware limited liability company

      By:  
A.C. Corporation, its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

ALLIED CAPITAL PROPERTY LLC, a Delaware

limited liability company

      By:  
Allied Capital REIT, Inc., its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

AMP ADMIN LLC, a Delaware limited liability

company

      By:  
A.C. Corporation, its sole member
   
By: /s/ Penni F. Roll
   
 
   
Name: Penni F. Roll
Title: Chief Financial Officer

ALLIED ASSET HOLDINGS, LLC, a Delaware

limited liability company

By: Allied Capital Corporation, its sole member

By: /s/ Penni F. Roll
Name: Penni F. Roll
Title: Chief Financial Officer


3